DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on December 01, 2021.  In virtue of this amendment:
Claim 15 is cancelled; and thus,
Claims 1-14 and 16-25 are now pending in the instant application.
Allowable Subject Matter
Claims 1-14 and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
An antenna apparatus, comprising … “at least one upper patch pattern disposed above and spaced apart from one or more of the first patch antenna patterns and the second patch antenna patterns opposite the ground plane, wherein a space disposed between the first patch antenna patterns and spaced apart from the first surface of the ground plane a same distance as the first patch antenna patterns includes a non-conductive material or air, and wherein the second patch antenna patterns are spaced apart from the first surface of the ground plane more than the first patch antenna patterns
Reasons for indicating the allowable subject matter of claims 1-13 and 20-24 were provided in the previous office action mailed on October 06, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Asaka – US 2020/0014113
Prior art Ortiz et al. – US 2008/0169992
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        December 12, 2021